PER CURIAM.
We affirm the trial court’s judgment and sentence entered pursuant to its order revoking appellant’s probation. However, the written order revoking probation does not appear to conform to the trial court’s oral findings that Dyon was in violation of his probation as alleged in paragraphs 2-4 of the affidavit of probation violation. Accordingly, we remand with instructions to *397enter an amended revocation order correcting this apparent clerical error.
STONE, SHAHOOD and GROSS, JJ., concur.